DETAILED ACTION
In Applicant’s Response filed 3/3/2021, Applicant has amended claim 12 and submitted a replacement abstract. Claims 1-11 and 15-17 have been cancelled. Currently, claims 12-14 and 18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halstrom (5365945).
	With respect to claim 12, Halstrom discloses a temporomandibular-joint-balancing device (appliance 20; the appliance is configured to prevent aggravation of the temporomandibular joint – col 1 lines 11-16) comprising: 
an incisor-supporting portion (upper bite block 28; configured to support a user’s incisors as shown in figure 4) reinforced by metal in order to maintain a shape thereof (bite block 28 includes stainless steel dental wires 36 to stabilize appliance 20 and ensure that it securely engages a wearer’s teeth – col 5 lines 11-13) and to achieve expansion in a lateral direction (the appliance is configured to be adjustable – col 7 lines 3-20), wherein the incisor-supporting portion is not in contact with maxillary incisors (as shown in fig 6, the front teeth are shown in phantom in a position where they are spaced away from the surface of upper bite block 28 by maxillary retention plate 42 and, therefore are interpreted as not being in contact with block 28); 
an upper-jaw-tooth-palate-supporting portion configured to be in contact with a palatal surface of teeth of an upper jaw for supporting the upper jaw (maxillary retention plate 42 bonded to upper bite block 28 in the anterior palatal region behind the incisors – col 5 lines 23-25); 

a lower-jaw-tooth-tongue-side supporting portion configured to be in direct contact with inner surfaces of teeth of a lower jaw for supporting the lower jaw (lower bite block 32; figs 4 and 6; shaped to conform to the mandibular dentition 34 – col 5 lines 8-9; as shown in fig 7, block 32 includes an inner lip that is expected to be in direct contact with inner surface of the teeth on the lower jaw during use; functions to stabilize the appliance and thus is interpreted as supporting the jaw); 
wherein the molar-supporting portion (bite pads 38) maintains a distance between the maxillary and mandibular molars within a range from 3.8 mm to 4.5mm (col 7 lines 3-20; as shown in fig 2, the bite pads 38 along with element 46 are the structural features providing a spacing between the upper and lower jaws and, thus, maintain the distance between upper/lower molars).
claim 14, Halstrom discloses the invention as claimed (see rejection of claim 12) and also discloses that the molar-supporting portion (38) is inclined in a downward direction or in an upward direction (as shown in figure 4, the bite pads 38 extend downwardly from the bite block 28).
	With respect to claim 18, Halstrom discloses the invention as claimed (see rejection of claim 12) and also discloses that the molar-supporting portion (38) comprises an inside portion and an outside portion (inherent structural features; identified in annotated figure 6), the inside portion and the outside portion having mutually different thicknesses (as shown in figure 6 and identified in annotated figure 6 below, the thickness of the inside portion is less than the thickness of the outside portion).
ANNOTATED FIGURE 6 of Halstrom

    PNG
    media_image1.png
    781
    1106
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halstrom (5365945) in view of Meader (US 2005/0236003).
With respect to claim 13, Halstrom discloses the invention as claimed (see rejection of claim 12) and also discloses that when the molar-supporting portion (38) is formed of a 
Halstrom does not, however, disclose that the resin molar supporting portion has a height ranging from 3.8-4.5mm. 
Meader teaches a mouthguard including an incisor supporting portion (mouthguard portion M; includes a region configured to be disposed over the front teeth to thereby cover the incisors) and a molar supporting portion (pylon M; located on the mouthguard M in a positon to cover a wearer’s molars during use) formed of a thermoplastic elastomer or harder plastic (para [0001]) wherein the “pylons have to be anterior and not so tall in back else user will complain of TMJ symptoms… 12 mm+5 mm off the teeth surface is too much at the extreme rearward back teeth but may be ok extreme anterior which is 30 mm forward… In addition to the 5 mm from the big mouth guard the most height is 4 mm at third molar, 8 mm at first molar, and 12 at premolar or bicuspid (page 4, paragraph numbered “37”). Thus, Meader teaches a height of 4mm which is within the range of 3.8-4.5mm. It would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have configured the resin molar supporting portion in Halstrom to have a height ranging from 3.8-4.5mm as taught by Meader in order to prevent a user from complaining of TMJ symptoms.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 3/3/2021 have been fully considered as follows:

	Regarding the objections to the claims, Applicant’s amendments to claim 12 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 101, Applicant’s amendments to claim 12 have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 102/103, Applicant’s arguments on pages 5-6 of the Response have been fully considered but are not persuasive. 
Specifically, the Office has noted Applicant’s arguments on pages 5-6 of the Response that “Halstrom fails to teach the limitation ‘wherein the incisor-supporting portion is configured to not be in contact with maxillary incisors’…” as recited in amended claim 12 because “Halstrom clearly states in column 6, lines 43-44 that the retention plate 42 is bonded to the undersurface of the upper bite block 28, and this configuration is clearly shown in FIGs. 7 and 9. Referring to both figures, an entire portion of the maxillary retention plate 42 is embedded in the upper bite block 28. Therefore, the front teeth are not spaced away from the upper bite block 28 by the maxillary retention plate 42. In addition, Halstrom further states in column 5, lines 11-13 that each bite block 28, 32 includes stainless steel dental wires 36 (FIG. 5) to stabilize appliance 20 and ensure that it securely engages the wearer’s teeth. Therefore, the block 28 is in contact with the maxillary teeth 30 when the user wears the appliance 20, as shown in FIG. 1”. The Office agrees that the retention plate 42 is bonded to the undersurface of 

    PNG
    media_image2.png
    481
    538
    media_image2.png
    Greyscale

Also, as previously discussed, as shown in fig 6, the front teeth are shown in phantom in a position where they are spaced away from the surface of upper bite block 28 by maxillary retention plate 42. Thus, the Office maintains that the device of Halstrom is configured such that the incisor-supporting portion is not in contact with maxillary incisors.
	The Office has also noted Applicant’s argument on page 6 of the Response that Halstrom fails to teach an upper-jaw-tooth-palate-supporting portion configured to be in contact with a palatal surface of teeth of an upper jaw because the retention plate 42 is bonded to the undersurface of the upper bite block 28 as shown in FIGs. 7-8 and an entire portion of the maxillary retention plate 42 is embedded in the upper bite block 28 so the maxillary retention plate 42 in Halstrom does not contact with any of the teeth of the patient. The Office respectfully disagrees because, as discussed above, plate 42 is shown in figure 7 in a position 
	The Office has also noted Applicant’s argument on page 6 of the Response that Halstrom fails to disclose that the molar-supporting portion is configured to be in direct contact with the maxillary and mandibular molars because the bite pads 38 are formed after the bite blocks are formed and thus are not integrally formed with the bite blocks and do not directly contact the molars when the patient wears appliance 20. The Office respectfully disagrees because as shown in figures 4 and 6 the pads 38 are integrally formed with block 28 because the bite pads are attached to the bite blocks thereby forming an integral structure. Additionally, as previously discussed, the pads are provided in the area expected to be located on the occlusal surfaces directly between molars on the upper and lower dentitions during use and thus are interpreted as being in direct contact with the maxillary and mandibular molars during use.
	Thus, for at least these reasons, The Office maintains that the prior art of record reads on the claims substantially as recited in the present application.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786